Upon consideration of the petition filed by Defendant on the 1st of June 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Union County:
"Denied by order of the Court in conference, this the 18th of August 2016."
The following order has been entered on the motion filed on the 10th of June 2016 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 18th of August 2016."